Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the minor informalities: “meal” should be changed to “metal.” Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Accordingly, the limitation “a liquid metal supply means” has been interpreted under 35 U.S.C 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plasma envelope” in lines 14 and 17. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “at least one divertor surface over which liquid metal flows which is generally downward facing” but it is unclear whether (1) the divertor surface is generally downward facing or (2) the liquid metal is generally downward facing. 
Any claim not specifically rejected above is also rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kotschenreuther et al. US Pub 20100063344, in view of Ono et al. “Recent progress in the NSTX/NSTX-U lithium programme and prospects for reactor-relevant liquid-lithium based divertor development,” and further in view of Sergeev et al. “Concept of the divertor of a fusion neutron source based on a spherical tokamak.”
Regarding claim 1, Kotschenreuther discloses a tokamak plasma vessel (Fig. 1) comprising:
a toroidal plasma chamber (170);
a plurality of poloidal field coils (120, 140, 190, 210);
an upper divertor assembly (130); 
a lower divertor assembly (200); 
wherein the plurality of poloidal field coils are configured to provide a poloidal magnetic field ([0054]) having a substantially symmetric plasma core (160) and an upper and lower null (270 and [0136] “a divertor configuration can be a double null”), such that ions in a scrape off layer outside the plasma core are directed by the magnetic field past one of the upper and lower nulls to divertor surfaces of the respective upper and lower divertor assembly ([0054] “Particles, heat, and/or energy that cross the closed magnetic surfaces 180 (i.e., cross-field flux) can be directed to one or more divertor plates 130 and 200 by the open magnetic field lines 260” and Fig. 3; [0061] “create the open magnetic field lines for diverting cross-field flux (or scrape-off flux), i.e., particles that migrate from the fusion plasma 310 across the closed field lines 340 to the open magnetic field lines. Scrape-off flux can be diverted by the open magnetic field lines to a divertor plate 330”);
wherein each of the upper and lower divertor assembly comprises:
	a radially outboard divertor surface (surface of 130, 200) positioned to receive ions from the scrape off layer ([0054] “Particles, heat, and/or energy that cross the closed magnetic surfaces 180 (i.e., cross-field flux) can be directed to one or more divertor plates 130 and 200 by the open magnetic field lines 260”) which is radially outwards of the plasma envelope (the scrape off layer would be radially outwards of core 160).
Kotschenreuther does not disclose a radially inboard divertor surface. 
Sergeev teaches a tokamak configuration (Fig. 3) wherein each of the upper and lower divertor assemblies (Fig. 3 and Pg. 523: “The basic version of FNS-ST divertor is intended for operation in a double null magnetic configuration… The identical upper and lower divertors contain…”) comprises:
a radially inboard divertor surface (inner divertor plate) formed from solid metal (Pg. 526 “tungsten”; Fig. 6: divertor plate surface (2) is formed of a solid tungsten coating) and positioned to receive ions from the scrape off layer which is radially inward of the plasma envelope (see Fig. 2; Pg. 522 “the particle flows supplied to the SOL from the bulk plasma propagate along the magnetic field to the divertor plates.” The inboard divertor plates are positioned radially inward of the plasma envelope and the ions from the scrape off layer which is radially inward of the plasma envelope would follow the main boundary or separatrix to the X point and flow to the inboard divertor surface);
a radially outboard divertor surface (outer divertor plate) positioned to receive ions from the scrape off layer which is radially outwards of the plasma envelop (see Fig. 2; Pg. 522 “the particle flows supplied to the SOL from the bulk plasma propagate along the magnetic field to the divertor plates.” The outboard divertor plates are positioned radially outward of the plasma envelope and the ions from the scrape off layer which is radially outward of the plasma envelope would follow the main boundary or separatix to the X point and flow to the outboard divertor surface).
It would have been obvious to one of ordinary skill in the art to modify the Kotschenreuther system with the divertor assemblies of Sergeev for the predictable advantage of optimizing the efficiency of heat removal and the ability to withstand intense neutron and plasma fluxes (Pg. 538). Such a modification further provides the advantage of providing “a substantial (by several tens of times) increase in the neutral gas pressure in the divertor, namely, to the plasma pressure at the striking point” (Pg. 522). This is further motivated by Kotschenreuther which discloses “additional divertor plates, not corresponding to the radii disclosed herein, can also be used in combination with a disclosed divertor plate” ([0079]). 
Kotschenreuther further discloses “a liquid metal such as, for example, lithium, can be present or flowing on a disclosed divertor” ([0085]). A skilled artisan would recognize that a liquid inlet and liquid outlet must necessarily be present in order to provide a flow of lithium over the divertor surface. A skilled artisan would also recognize that if lithium is flowing over the surface of a divertor it would necessarily be configured such that the liquid metal would flow from a liquid metal inlet to a liquid metal outlet. Accordingly, Kotschenreuther suggests wherein each of the upper and lower divertor assembly comprises: a liquid metal inlet; and a liquid metal outlet; configured such that in use liquid metal flows from the liquid metal inlet to the liquid metal outlet over at least the respective radially outboard divertor surface. 
Kotschenreuther does not explicitly disclose the liquid metal outlet is below the liquid metal inlet. 
Ono teaches a fusion reactor (Fig. 8(a)) comprising a liquid lithium divertor (LLD) wherein the liquid outlet (LL out) is below the liquid inlet (LL in). It would have been obvious to one of ordinary skill in the art to modify the liquid metal divertor of Kotschenreuther with the inlet/outlet configuration of Ono for the predictable advantage of introducing the liquid metal at the tops such that “the LL flows down slowly due to gravity and spreads through capillary action into a thin film” (Pg. 7) and “The LL flows down along the side wall to provide pumping….and divertor substrate protection” (Fig. 8). Such a modification ensures a constant supply of liquid lithium over the surface of the divertor. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further discloses wherein the poloidal field coils are configured to provide a symmetric magnetic field (260 and 180 are symmetric with respect to the horizontal axis).
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further disclose wherein the poloidal field coils are configured to provide a magnetic field which is asymmetric outside the plasma core so as to optimise interaction with the upward facing divertor surfaces (Fig. 1: the magnetic lines are asymmetric on the left and right sides outside of the core 160). 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further discloses wherein each divertor surface over which the liquid metal flows is generally upward facing (the divertor surface 130/200 is generally upward facing). The examiner notes that the claim language “generally upward facing” is subjective as it appears that 130 & 200 are simultaneously upward- and downward-facing. 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim and in this combination, Ono further teaches wherein the liquid metal inlet of at least one of the divertor surfaces is located radially outwards of the respective liquid metal outlet (LL in is located radially outwards of LL out). It would have been obvious to one of ordinary skill in the art to modify the divertor inlet/outlet of Kotschenreuther with the inlet/outlet configuration of Ono for the same predictable advantages as described in claim 1 above.  
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further discloses wherein the liquid metal is lithium or tin ([0085] “a liquid metal such as, for example, lithium, can be present or flowing on a disclosed divertor”).
Claims 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotschenreuther et al. US Pub 20100063344, in view of Ono et al., in view of Sergeev et al. and further in view of Nagayama “Liquid lithium divertor system for fusion reactor” (cited via IDS). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Kotschenreuther nor Ono teach the claimed liquid metal supply means. 
Nagayama teaches lithium divertor system (Fig. 2) comprising a liquid metal supply means (reservoir, pump) configured to supply liquid metal to each liquid metal inlet (arrow flowing towards wick surface) at a respective flow rate (Pg. 1381 “liquid lithium can be supplied more than evaporation by using a circulation pump”). It would have been obvious to one of ordinary skill in the art to modify the Kotschenreuther-Ono system with the supply means of Nagayama for the predictable advantage of supply a flow of liquid metal over the divertor surface at a desired flow rate controllable by an operator, who is motivated to increase or decrease cooling as the apparatus heats up/cools down.
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further discloses wherein the upper divertor surface over which the liquid metal flows is generally downward facing (the divertor surface 130 is generally downward facing. The examiner notes that the claim language “generally downward facing” is subjective as it appears that 130 is simultaneously upward- and downward-facing.).
Ono further teaches wherein that divertor surface is at an angle such that, when the liquid metal is supplied to the surface at the respective flow rate, the wetting of the liquid metal to the divertor surface prevents liquid metal from falling from the divertor surface (Pg. 7 “LL flows down slowly due to gravity and spreads through capillary action into a thin film <1 mm thick on the RLLD side wall” and Pg. 8 “The thin liquid layer results in large viscous forces in addition to MHD damping and the resulting flow velocities are expected to be small”). It would have been obvious to one of ordinary skill in the art to modify the divertor flow of Kotschenreuther with the wetting of the liquid metal of Ono for the predictable result of enabling the temperature transport to be described by thermal conduction (Pg. 8). 
The combination of the modified divertor surface of the Kotschenreuther-Ono with the liquid supply means of Nagayama would have produced a system wherein that divertor surface is at an angle such that, when the liquid metal supply means supplies liquid metal to the surface at the respective flow rate, the wetting of the liquid metal to the divertor surface prevents liquid metal from falling from the divertor surface, thereby rendering claim 10 obvious. Examiner notes that the skilled artisan is aware that, if the liquid falls off the divertor surface, it is incapable of fulfilling its intended use of cooling and protecting said surface. Therefore, the skilled artisan is motivated to ensure the liquid does not simply roll off the surface that it has been supplied to.
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further discloses wherein the divertor surfaces (surfaces of 130/200) are arranged with reflective symmetry (Fig. 1), such that the divertor surfaces of the upper divertor assembly are a reflection of the divertor surfaces of the lower divertor assembly in an equatorial plane of the tokamak plasma vessel (the surfaces of 130/200 are symmetric with respect to the horizontal axis). 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Kotschenreuther further discloses a generally downward facing divertor surface (surface of 200 is generally downward facing) but does not explicitly disclose channels. 
Ono teaches wherein the divertor surface comprises channels (Fig. 9: coolant channels). It would have been obvious to one of ordinary skill in the art to modify the divertor surface of Kotschenreuther with the channels of Ono for the predictable advantage of an efficient heat removal (Pg. 8). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646